Citation Nr: 0325703	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  02-06 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) with emphysema and chronic 
bronchitis, to include as secondary to service-connected 
PTSD.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension and heart disease, to include as secondary to 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION


The veteran had active service from July 1949 to December 
1958.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision rendered by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in September 2001.  

This was not the first time that the veteran's claim of 
service connection for hypertension and heart disease 
secondary to PTSD was considered by VA.  Specifically, in 
August 1998, the RO denied service connection for 
hypertension and heart disease secondary to PTSD.  This 
decision became final when not timely appealed.  See 38 
U.S.C.A. § 7105.  Whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, 
regardless of the RO's action, the Board must initially 
address the question of whether "new and material" evidence 
has been presented sufficient to reopen the claim of service 
connection for hypertension and heart disease secondary to 
PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).

The issue of entitlement to service connection for 
hypertension and heart disease, including as secondary to 
service-connected PTSD, will be addressed in the Remand 
section of this decision.  


FINDINGS OF FACT

1.  The preponderance of the evidence demonstrates that 
chronic obstructive pulmonary disease with emphysema and 
chronic bronchitis first manifested many years after service, 
and is not proximately due to or caused by PTSD or otherwise 
related to service; the only evidence of record shows that 
the veteran's current COPD is due to smoking.  

2.  In an August 1998 rating decision, the RO denied a claim 
of service connection for hypertension and heart disease as 
secondary to service-connected PTSD.  The veteran was 
provided notice of the denial and did not file a timely 
substantive appeal.

3.  Evidence received since the August 1998 rating decision 
is neither cumulative nor redundant; it does bear directly 
and substantially upon the specific matter of whether the 
veteran's hypertension and heart disease are related to 
service-connected PTSD, and; when considered with all of the 
evidence of record, it has significant effect upon the facts 
previously considered.


CONCLUSIONS OF LAW

1.  Chronic obstructive pulmonary disease with emphysema and 
chronic bronchitis was not incurred in or aggravated by the 
veteran's active military service nor is it related to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.310  (2002).

2.  The evidence received since the August 1998 rating 
decision, which denied service connection for hypertension 
and heart disease as secondary to service-connected PTSD, is 
new and material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2001); 38 C.F.R. §§ 3.303, 20.1103 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  VCAA

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  These changes were codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2002).  In effect, this new legislation eliminates 
the requirement under the old 38 U.S.C.A. § 5107(a) (West 
1991) that a claimant must present a well-grounded claim 
before the duty to assist is invoked.

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  First, VA has 
a duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2002).  Second, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2002); See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

With regard to the issue of service connection for COPD with 
emphysema and chronic bronchitis, the Board finds no 
deficiencies with the duty to provide an appropriate claim 
form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete as required in 38 U.S.C.A. § 5102.  It is noted 
that the veteran filed a claim for service connection for 
nicotine dependence and that a decision on that claim was 
deferred in a February 1998 rating decision.  Thereafter, the 
RO wrote to the veteran and asked for more information on 
that claim, but no response was received.  The current claim 
for service connection for COPD is considered a new and 
different claim and therefore no final decision exists as to 
the current claim.  

With respect to VA's duty to notify, the record shows that 
the requirements of the VCAA were set forth in a letter 
furnished to the appellant and his representative in July and 
August 2001.  He was also provided a Statement of the Case 
(SOC) in May 2002.  The veteran has reported in his May 2002 
substantive appeal that there are no other medical records 
for COPD.  It appears from the contentions and arguments 
presented by the appellant that he is fully aware of the 
relevant law and evidence germane to his claim on appeal, and 
is aware, as well, of the responsibilities that both he and 
VA share with respect to the development of the claim.  The 
VCAA-notice letter of July 2001, as well as the SOC, informed 
him what evidence and information VA had and what VA would be 
obtaining relative to his claim for service connection for 
COPD, and explained that VA would make reasonable efforts to 
help him get evidence such as medical records, but that he 
was responsible for providing sufficient information to VA to 
identify the custodian of any records.  The VCAA letter as 
well as the SOC further informed the veteran of the 
provisions of the VCAA and VA's duties.  

In view of the above, and from review of the evidence in the 
claims file, there does not appear to be any additional 
missing information or other evidence that has not been 
accounted for in the RO's notification actions taken in 
connection with the appellate development and review of this 
appeal for COPD.  Therefore, the Board finds that the 
Department's duty to notify has been satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).

With respect to VA's duty to assist, VA and private 
outstanding records have been identified and obtained.  The 
Board finds that the claim for COPD is substantially 
complete.  The duty to assist also includes, when 
appropriate, the duty to conduct a medical examination of the 
claimant.  In this case, the RO did not provide the appellant 
with a VA compensation examination in connection with the 
development and adjudication of the claim for COPD.  Under 
the regulation that implements the VCAA, an examination is 
necessary if the evidence of record does not contain 
sufficient medical evidence to decide the claim but indicates 
that the claimed disability or symptomatology may be 
associated with another service connected disability.  See 
38 C.F.R. § 3.159 (c) (4) (2002).  However, the regulation 
indicates that the VA will refrain from or discontinue 
providing assistance if a substantially complete application 
for benefits indicates that there is no reasonable 
possibility that any assistance VA would provide to the 
appellant would substantiate the claim.  Circumstances in 
which this would be applicable include but are not limited to 
when the veteran has a lack of qualifying service or when the 
claim clearly lacks merit or is inherently incredible.  See 
38 C.F.R. § 3.159 (d) (2002).  The Board notes that the claim 
presented for COPD includes no medical or objective evidence 
that COPD is in any way related to service or to PTSD.  Thus, 
there is no reasonable possibility that any assistance VA 
would provide to the appellant would substantiate the claim, 
and an examination was not provided.  

Finally, the Board notes that the VCAA notification letters 
sent to the appellant, in conjunction with the SOC, 
essentially complied with the recent holding of Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir., May 
1, 2003).  That case held that 38 C.F.R. § 19.9(a)(2)(ii) is 
invalid to the extent it provides a claimant "not less than 
30 days" to respond to a VCAA notification letter sent by 
the Board because it is contrary to 38 U.S.C.A. § 5103(b), 
which provides a claimant one year to submit evidence.  In 
this case, the RO and not the Board advised the appellant of 
the VCAA.  The RO's duty to notify, pursuant to 38 C.F.R. § 
3.159(b), was not invalidated by the recent Federal Circuit 
decision.  Moreover, even if the July 2001 VCAA letter did 
not expressly notify the appellant that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b), any such error in the 
letters was harmless and did not affect his substantive 
rights.  That is so because more than one year has passed 
since the July 2001 letter was sent, so the appellant's case 
was not decided before the one-year period expired, and he 
had more than ample time to submit additional evidence.  The 
documents collectively provided pertinent law and addressed 
all evidence presented in the claim.  It is clear that the 
claimant has nothing further to submit, and adjudication of 
his claim can proceed.  Further delay of the appellate review 
of this case by the Board would serve no useful purpose.

Accordingly, the Board finds that additional efforts to 
assist within the letter and spirit of the VCAA are not 
required.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements of law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).

B.  Service Connection for COPD

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2002).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

In addition, service connection for an organic disease of the 
nervous system may be established based upon a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§  1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).  In addition, a disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service-connected.  
38 C.F.R. § 3.310 (2002).  

Service medical records are negative for complaints and 
findings of COPD, emphysema or chronic bronchitis.  A service 
discharge examination dated in December 1958 shows a normal 
evaluation of the lungs and chest.  VA outpatient treatment 
records dated from 1997 show pulmonary problems requiring 
pneumothorax in August 1997.  Current treatment records show 
VA treatment from May 1999 and indicate that the veteran 
smokes cigarettes despite severe emphysema.  There is a 
notation that when the veteran was hospitalized for a severe 
exacerbation of COPD and emphysema he was caught sneaking 
cigarettes in the hospital.  Records from Glenwood Regional 
Medical Center dated from April 2000 to May 2001 noted COPD 
secondary to smoking.  The VA and private records are replete 
with reference to repeated recommendations that the veteran 
stop smoking, as well as reference to the fact that he would 
not stop smoking.  

Thus, the preponderance of the evidence is against the claim 
of service connection for COPD with emphysema and chronic 
bronchitis.  There is no medical evidence of these problems 
in service or within a year of separation from service.  
There is no medical opinion relating these problems to 
service.  Moreover, there is no medical evidence that these 
conditions are caused by or proximately due to service-
connected PTSD.  The veteran has urged that there is a 
connection, but there is no medical evidence consistent with 
his assertion.  In fact, the only medical evidence of record 
regarding the etiology of the COPD indicates that the 
condition is due to smoking.  The condition did not manifest 
for over 30 years after service.  

The veteran urges the COPD is caused by his service-connected 
PTSD.  Although a claimant may report as to symptoms he 
perceives to be manifestations of disability, the question of 
whether a chronic disability is related to service or a 
service-connected disability is one which requires skill in 
diagnosis, and questions involving diagnostic skills must be 
made by medical experts.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

Thus, as the preponderance of the evidence is against the 
claim of service connection for COPD with emphysema and 
chronic bronchitis, including as secondary to PTSD, the Board 
finds that it must be denied.  

C.  New and Material Evidence for Hypertension and Heart 
Disease

The RO informed the veteran of its decision denying service 
connection for hypertension and heart disease in an August 
1998 letter, and the veteran did not file a timely 
substantive appeal.  That decision is a final decision and is 
not subject to revision on the same factual basis.  38 
U.S.C.A. § 7105.  In order to reopen his claim, the veteran 
must present new and material evidence with respect thereto.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In that regard, 
service connection for PTSD has been effective from December 
1994.  

Evidence associated with the claim at that time included 
available service personnel and medical records, negative for 
evidence of complaints or findings of hypertension or heart 
disease.  Separation examination report reflects a reading of 
110/72 for blood pressure, which was noted to be normal blood 
pressure.  VA treatment records dated from 1997 showed 
hypertension and heart disease but contained no opinion of a 
relationship between these disabilities and PTSD.  

Based on those facts, the RO concluded in 1998 that the 
current hypertension and heart disease were not related to 
service-connected PTSD.  

Evidence submitted since the denial in 1998 shows that the 
veteran has a diagnosis of hypertension and heart disease.  
His PTSD is noted to be productive of severe anxiety problems 
which have necessitated hospitalization.  Consistent with the 
veteran's current contentions, private treatment records show 
he was hospitalized for early congestive heart failure and 
chronic atrial fibrillation in May 2001.  The hospital report 
shows the veteran was very nervous and had a severe anxiety 
problem.  

As previously stated the 1998 rating decision is final.  
However, the veteran may reopen his claim by submitting new 
and material evidence.  38 U.S.C.A. § 5108 (West 2002).  New 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
Therefore, the amendment is not applicable to the veteran's 
claim, as he filed his claim in April 2001.

Subsequent to his attempt to reopen the claim, the veteran 
submitted the aforementioned private medical reports.  The 
records contain evidence of amplifying detail concerning the 
nature and severity of the veteran's service-connected 
psychiatric condition and his heart disease and hypertension.  
This evidence is of such a nature as to at least heighten the 
prospect of the veteran's ultimately being able to establish 
service connection and, as such, warrants renewed review on 
the merits.  

This evidence, received since the RO's 1998 rating decision, 
was not previously submitted to agency decision makers, it 
bears directly and substantially upon the specific reason for 
the prior denial, it is neither cumulative nor redundant, and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  See Hodge v. West, 
supra; 38 C.F.R. § 3.156.  As such the Board finds that this 
evidence is new and material and the claim is reopened.


ORDER

Service connection for chronic obstructive pulmonary disease 
with emphysema and chronic bronchitis, including as secondary 
to PTSD, is denied.  

New and material having been presented to reopen the claim of 
entitlement to service connection for a hypertension and 
heart disease as secondary to PTSD, the claim is reopened.  
To that extent only, the claim is granted.  


REMAND

The record shows that the requirements of the VCAA were set 
forth generally in letters furnished to the appellant and his 
representative in July and August 2001.  However, additional 
action is necessary in order to fulfill the duty to assist in 
the claim of secondary service connection for hypertension 
and heart disease.  

Now that the claim is reopened, the Board believes that a 
specialist medical opinion is needed as to the likelihood of 
whether the veteran's hypertension or heart disease was due 
to or aggravated by service-connected PTSD.  

In view of the above, and from review of the evidence in the 
claims file, additional development consistent with the VCAA 
duty to assist is warranted.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).

Accordingly, the appeal is REMANDED for the following action:

1.  Make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an appropriate examination to 
determine whether the veteran's hypertension 
and heart disease are causally related to 
service-connected PTSD.  Send the claims 
folder to the examiner for review.  Ask the 
examiner to state in the report if the claims 
folder was reviewed.  All necessary tests 
should be conducted and all clinical findings 
reported in detail.  The examiner should 
indicate the answer to the following 
question:  Is it at least as likely as not 
that any hypertension or heart disorder 
identified on examination had its onset 
during active service or is related to any 
in-service disease or injury, specifically 
was any such condition aggravated by PTSD?

In rendering the opinion, the examiner should 
review and discuss the service medical 
records in detail.  The examiner must provide 
a comprehensive report including complete 
rationales for all conclusions reached.

2.  Review the claims file and ensure that no 
other notification or development action, in 
addition to those directed above, is required 
by the VCAA.  If further action is required, 
undertake it before further adjudication of 
the claim.  

3.  Finally, readjudicate the veteran's claim 
of entitlement to service connection for 
hypertension and heart disease as secondary 
to service-connected PTSD, with application 
of all appropriate laws and regulations and 
consideration of any additional information 
obtained.  If the decision with respect to 
the claim remains adverse to the veteran, he 
and his representative should be furnished an 
SSOC and afforded a reasonable period of time 
within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 






addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



